UNITED STATES DISTRICT COURT ‘ye
EASTERN DISTRICT OF WISCONSIN .

  
 

soir OORT |
US: Ss 2h]
LLIAM FEEHAN, EASTERN BIS T-W

And DERRICK VAN ORDEN,
720 DEC -y P12 34

Case No. 2:20-cv-1771 ex OF COURT

Plaintiff
V.
Wisconsin Elections Commission, et al.,

Defendants

 

CERTIFICATE OF SERVICE

 

I, James Gesbeck, certify that I have sent a copy of my Intervenor-Defendant Civil L. R.
7(h) Expedited Nondispositive Motion to Intervene to parties as follows below. I further certify I
called an attorney for each party and either spoke with them or left them a voicemail indicating I
would be filing this motion and seeking an expedited ruling:

Attorneys for Plaintiff William Feehan and Derrick Van Orden:
miked@michaelddeanllc.com, sidney@federalappeals.com

Attorney for Defendant Wisconsin Election Commission and members:
miked@michaelddeanllc.com

Attorneys for Governor Tony Evers
msyder@staffordlaw.com, jmandell@staffordlaw.com
Respectfully submitted,

James Gesbeck (SBN #1079800)

608 335-2569

James@Gesbeck.Com

9302 Harvest Moon Lane

Verona, WI 53593

N.B.: Not admitted to practice before the United States District Court for the Eastern District of
Wisconsin

1
Case 2:20-cv-01771-PP Filed 12/04/20 Page 1of1 Document 33-1
